 

WIZARD WORLD, INC.

 

March 1, 2016

 

Mr. Randy Malinoff

25262 Prado De La Puma

Calabasas California 91302

 

Dear Randy:

 

Re: Position of Interim Chief Operating Officer of Wizard World, Inc.

 

This Letter Agreement (“Agreement”) shall set forth the principal terms of the
agreement between you (“You”) and Wizard World, Inc. (“Company”) under which you
shall be employed to perform services on behalf of Company.

 

1. Agreement to Employ: Commencing on the date of this Agreement, Company hereby
employs You, and You hereby agree to be employed by Company, pursuant to the
terms and conditions hereof.

 

2. Employment Period: Unless your employment shall sooner end, Company shall
employ you for a term of 90 days commencing on the date hereon and ending 90
days thereafter (the “Employment Period”). The Employment Period may be extended
by mutual agreement for successive 90 day periods.

 

3. Position and Duties:

 

(a) Title: During the Employment Period, You shall be employed as, and shall
have the title of “Interim Chief Operating Officer”. As Interim Chief Operating
Officer, You shall have such duties, responsibilities and authority as are
commensurate and consistent with Your position and as are assigned by the Board
of Directors of the Company (the “Board”).

 

(b) Reporting Official: You shall report directly to and be subject to the
supervision and authority of John D. Maatta, Chairman of the Board (the
“Reporting Official”).

 

(c) You agree to perform such duties and services for Company diligently,
competently and in a good-faith manner, devoting your full time and attention to
the Company.

 

4. Indemnification: Company agrees to indemnify, defend, and hold you harmless
to the maximum extent permitted by law against any and all claims, judgments and
settlements incurred in connection with the fact that You were or are an officer
of Company.

 



   

  

 

Mr. Randy Malinoff

March 1, 2016

 

5. Compensation:

 

(a) Base Salary: You will receive a base salary at an annual rate of One Hundred
Fifty Thousand Dollars ($150,000.00) payable pursuant to Company’s customary
payroll practices.

 

(b) Performance Compensation: Provide that the term of this Agreement is
ultimately extended so that You have performed one consecutive year of service,
then in that case, You shall be considered as eligible to receive a performance
bonus which in all respects shall be discretionary within the sole authority and
the sound discretion and the judgment of the Board.

 

(c) Benefit Plan: During the Employment Period You shall be entitled to
participate in every benefit, savings, welfare, health or other plans or
arrangements that Company may establish for its employees, subject to the terms
and conditions of any such plans.

 

6. Covenant Not to Disclose, Compete or Solicit: Upon execution of this
Agreement, You and the Company shall enter into that certain Non-Disclosure,
Non-Competition and Non-Solicitation Agreement in the form attached hereto as
Exhibit A.

 

7. Work Made for Hire: All services of every nature of description which you
perform on behalf of Company shall be as a work made for hire. This means that
Company will own the Copyright in all materials created by You while employed
under the terms of this Agreement. Additionally Company shall own the
Intellectual property of all materials on which you work while employed by
Company.

 

8. Governing Law/Arbitration: This Agreement shall be governed by the laws of
the State of California. In the event of any dispute or controversy arising
under this Agreement, such shall be adjudicated by Arbitration pursuant to the
rules and procedures of JAMS at their Santa Monica, California Office.

 



  2

  

 

Mr. Randy Malinoff

March 1, 2016

 

IT IS SO AGREED:                 WIZARD WORLD, INC.   RANDY MALINOFF          
By: /s/ John D. Maatta   /s/ Randy Malinoff   John D. Maatta                
Its:  Chairman      

 



  3

  

 

Mr. Randy Malinoff

March 1, 2016

 

EXHIBIT A

 

NON-COMPETE, NON-SOLICITATION AND NON-DISCLOSURE AGREEMENT

 

(see attached)

 



  4

  



 

NON-COMPETE, NON-SOLICITATION AND NON-DISCLOSURE AGREEMENT

 

THIS NON-COMPETE, NON-SOLICITATION AND NON-DISCLOSURE AGREEMENT (“Agreement”)
dated as of March 1, 2016, by and between Wizard World, Inc., a Delaware
corporation with a principal place of business at 2201 Park Place, Suite 101, El
Segundo, California 90245 (“Employer”), and Randy Malinoff, an individual with
an address at 25262 Prado De la Puma, Calabasas, California 91302 (“Employee”
and together with Employer, the “Parties” and each, a “Party”).

 

WITNESSETH:

 

WHEREAS, Employee is entering into that certain Letter Agreement, dated as of
the date hereof, by and between Employee and Employer, wherein Employee is
agreeing to be employed as Interim Chief Operating Officer of the Company.

 

WHEREAS, in connection with such employment, Employee has been and may be given
further access to, generate, or otherwise come into contact with certain
proprietary and/or confidential information of Employer or clients of Employer;
and

 

WHEREAS, Employee and Employer desire to prevent the dissemination, unauthorized
disclosure or misuse of such information.

 

NOW THEREFORE, the parties hereto mutually agree as follows:

 

1. Covenant Not to Solicit. During the period commencing on the date hereof and
ending upon the termination of Employee’s employment for any reason, Employee
shall not, directly or indirectly, for Employee’s benefit or the benefit of a
third party, (i) induce or attempt to induce any employees of Employer to leave
the employ of Employer or diminish his or her relationship or Employer or (ii)
solicit the business of any client or customer of Employer, or any client or
customer that could reasonably be expected to be a client or customer of
Employer, during Employee’s period of employment with the Company.

 

2. Covenant Not to Compete. Except as a passive investor in less than five
percent (5%) of the equity securities of a publicly held company, during the
period commencing on the date hereof and ending upon the termination of
Employee’s employment for any reason, Employee shall not engage in, own or
control an interest in, or act as principal, director or officer of, or
consultant to, any firm or corporation (i) engaged in a venture or business
substantially similar to that of Employer or (ii) which is in direct or indirect
competition with Employer within the United States of America, its territories
and possessions.

 



 

Exhibit A

  A-1 

  

 

3. Proprietary Information.

 

(a) For purposes of this Agreement, “Proprietary Information” shall mean any
information belonging to the business of Employer that has not previously been
publicly released by duly authorized representatives of Employer and shall
include (but shall not be limited to) information encompassed in all proposals,
marketing and sales plans, financial information, costs, pricing information,
computer programs (including source code, object code, algorithms and models),
customer information, customer lists, and all methods, concepts, know-how or
ideas and confidential information belonging to Employer and Employer’s
customers or clients. Employee agrees to regard and preserve as confidential all
Proprietary Information whether Employee has such Proprietary Information in
Employee’s memory or in writing or other physical form.

 

(b) Notwithstanding the foregoing, “Proprietary Information” shall not include
information that (i) is disseminated to the public at no fault of Employee, (ii)
was obtained from a third party that did not have an obligation of
confidentiality to Employer, (iii) is already in the possession of Employee and
(iv) constitutes any information proposals, marketing and sales plans, financial
information, costs, pricing information, computer programs (including source
code, object code, algorithms and models), customer information, customer lists,
and all methods, concepts, know-how or ideas, created or generated by Employee
for which Employer has not been fully compensated.

 

(c) Employee will not, without written authority from Employer to do so,
directly or indirectly, disclose or use any Proprietary Information for
Employee’s benefit or purposes, nor disclose any Proprietary Information to
others, either during the term of Employee’s employment by Employer or
thereafter, except as required by the conditions of Employee’s employment by
Employer.

 

(d) No work or intellectual property created by Employee shall be deemed work
for hire and Employer shall only have the rights to such work or intellectual
property after fully compensating Employee for such work or intellectual
property.

 

4. Saving Provision. Employee expressly agrees that the covenants set forth in
this Agreement are being given to Employer in connection with the employment of
Employee by Employer and that such covenants are intended to protect Employer
against the competition by Employee, within the terms stated, to the fullest
extent deemed reasonable and permitted in law and equity. In the event that the
foregoing limitations upon the conduct of Employee are beyond those permitted by
law, such limitations, both as to time and geographical area, shall be, and be
deemed to be, reduced in scope and effect to the maximum extent permitted by
law.

 

5. Injunctive Relief. Employee acknowledges that (i) disclosure of any
Proprietary Information or breach of any of the non-competitive covenants or
agreements contained herein will give rise to irreparable injury to Employer or
clients of Employer that would be inadequately compensable in damages.
Accordingly, Employer, or where appropriate a client of Employer, may seek and
obtain injunctive relief against the breach or threatened breach of the
foregoing undertakings, in addition to any other legal remedies which may be
available. Employee further acknowledges and agrees that in the event of the
termination of employment with Employer, (ii) Employee’s experience and
capabilities are such that Employee can obtain employment in business activities
which are of a different or non-competing nature with his or her activities as
an employee of Employer and (iii) the enforcement of a remedy hereunder by way
of injunction shall not prevent Employee from earning a reasonable livelihood.
Employee further acknowledges and agrees that the covenants contained herein are
necessary for the protection of the Company’s legitimate business interests and
are reasonable in scope and content, and that Employee will, promptly upon the
request of Employer at any time, cause any subsequent employer to execute and
deliver to Employer a confidentiality and non-disclosure agreement in
substantially the form of Section 2 hereof and otherwise satisfactory to
Employer.

 



 

Exhibit A

  A-2 

  

 

6. Enforceability. The provisions of this Agreement shall be enforceable
notwithstanding the existence of any claim or cause of action of Employee
against Employer whether predicated on this Agreement or otherwise.

 

7. Term. This Agreement shall commence on the date hereof and shall terminate
upon the termination of Employee’s employment for any reason, except that
Sections 3, 5, 6 and 8 shall survive the expiration or termination of this
Agreement.

 

8. Governing Law. The Agreement shall be construed in accordance with the laws
of the State of California and any dispute under this Agreement will only be
brought in the state and federal courts located in the State of California.

 

9. General. This Agreement contains the entire agreement of the Parties relating
to the subject matter hereof. This Agreement may be modified only by an
instrument in writing signed by both Parties hereto. Any notice to be given
under this Agreement shall be sufficient if it is in writing and is sent by
certified or registered mail to Employee at his residence address as the same
appears on the books and records of Employer or to Employer at its principal
office, attention of the President, or otherwise as directed by Employer, from
time to time. Non-compliance with any one paragraph of this Agreement shall not
have an effect on the validity of any other part of this Agreement. The
provisions of this Agreement relating to confidentiality or non-competition
shall survive the termination of employment, however caused.

 

[-signature page follows-]

 



 

Exhibit A

  A-3 

  



 

IN WITNESS HEREOF, the undersigned execute this Agreement as of the date first
set forth above.

 

  EMPLOYER       WIZARD WORLD, INC.         By: /s/ John D. Maatta   Name: John
D. Maatta   Title: Chairman         EMPLOYEE       /s/ Randy Malinoff   Randy
Malinoff

 



   

 



